United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Submitted April 17, 2020                 Decided June 30, 2020

                          No. 19-7116

                NICOLE URQUHART-BRADLEY,
                        APPELLANT

                                v.

                       SHAWN MOBLEY,
                          APPELLEE


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:18-cv-02213)


     Deborah K. Marcuse and Austin L. Webbert were on the
briefs for appellant.

     Karla Grossenbacher and Leslie V. Maffeo were on the
brief for appellee.

   Before: SRINIVASAN, Chief Judge, GARLAND and
MILLETT, Circuit Judges.1

    Opinion for the Court filed by Circuit Judge MILLETT.


    1
      This appeal was considered on the briefs of the parties. See
FED. R. APP. P. 34(a)(2); D.C. CIR. R. 34(j).
                                 2
     MILLETT, Circuit Judge: The district court dismissed
Nicole    Urquhart-Bradley’s     claims    of    employment
discrimination against Shawn Mobley, Cushman &
Wakefield’s Chief Executive Officer of the Americas, for lack
of personal jurisdiction. The court relied on the so-called
“fiduciary shield doctrine” to exclude from its jurisdictional
analysis any contacts with the District of Columbia that
Mobley made in his capacity as Chief Executive Officer of the
Americas.

     Because the fiduciary shield doctrine lacks any basis in
either the Due Process Clause or the transacting-business prong
of the District of Columbia’s long-arm statute, D.C. CODE § 13-
423(a)(1), and because the district court’s dismissal
erroneously denied Urquhart-Bradley’s request in the
alternative for limited jurisdictional discovery, we vacate and
remand. On remand, the district court may either (i) determine
on the current record that Mobley’s suit-related contacts (made
in his capacity as Chief Executive Officer of the Americas and
otherwise) satisfy the minimum-contacts standard, or (ii) grant
jurisdictional discovery to permit development of the record on
Mobley’s contacts with the District of Columbia.

                                 I

                                 A

    Cushman & Wakefield, Inc., is a real estate firm
headquartered in Chicago, Illinois, with locations around the
world, including in the District of Columbia.2


    2
       At the motion to dismiss stage, we accept as true all of the
complaint’s relevant allegations of fact and draw all reasonable
inferences in favor of the plaintiff. See Singletary v. Howard Univ.,
939 F.3d 287, 295, 302 (D.C. Cir. 2019).
                               3
    Nicole Urquhart-Bradley is an African American woman
who resides in Columbia, Maryland. Urquhart-Bradley was
hired in 2003 to manage the Valuation and Advisory Practice
Group (“Valuation Group”) in Cushman & Wakefield’s
District of Columbia office.

      Urquhart-Bradley was promoted several times over the
ensuing years. Most recently, in mid-2016, she was given the
title of President of the Valuation Group for the Americas.
Urquhart-Bradley’s white male predecessor in that same
position held the title of President of the Global Valuation
Group. He left Cushman & Wakefield in August 2016 to start
a Valuation Group for a competitor. When Urquhart-Bradley
took over his duties, she was given only the lesser title of
President of the Valuation Group for the Americas. According
to Urquhart-Bradley, that reduction in title fit squarely within
Cushman & Wakefield’s “pattern and practice of refusing to
offer female executives global titles.” J.A. 7.

     In June 2017, Urquhart-Bradley began getting calls from
recruiters and competitor firms about employment
opportunities. She told her direct superior about the calls. He
gave her permission to meet with two of the firms to determine
whether they were planning to launch competitive practices.
Neither of those firms had their own Valuation and Advisory
divisions.

     That August, Urquhart-Bradley’s predecessor began
recruiting approximately 100 Cushman & Wakefield
Valuation Group employees to join him at the competing
practice he had started. As President of the Valuation Group
for the Americas, Urquhart-Bradley worked tirelessly to fend
off that “[s]iege,” and ultimately succeeded in retaining more
than two-thirds of the employees that her predecessor had
targeted. J.A. 8. During that time, Cushman & Wakefield
                               4
approved about $14 million in retention bonuses for members
of the Valuation Group.

    When the smoke began to clear in early December 2017,
Urquhart-Bradley scheduled a meeting with Cushman &
Wakefield’s new Chief Executive Officer for the Americas,
Shawn Mobley, to discuss her future at the firm. Mobley works
and resides in Illinois, where Cushman & Wakefield is
headquartered.

    At the meeting, Mobley asked Urquhart-Bradley if she had
received job offers from competitor firms. She told him that
she had—from one of the firms with which her supervisor had
authorized her to speak. But she then “affirmed that she wanted
to stay at” Cushman & Wakefield. J.A. 10. She also
“explained that she would not seek a monetary retention
bonus.” J.A. 10. That was notable given how frequently
Cushman & Wakefield had been paying such bonuses at that
time to retain employees. For example, in addition to the
bonuses offered during the siege, Urquhart-Bradley’s
predecessor had been offered a $3 million retention bonus after
announcing that he would be leaving to start a competitive
practice. Instead of seeking a bonus, Urquhart-Bradley asked
Mobley “to build certain protections into her contract in the
event of further changes in reporting or organization.” J.A. 10.

     Around this time, Mobley named Urquhart-Bradley to his
Executive Leadership team. Urquhart-Bradley responded in an
email to Mobley on December 14, 2017, expressing her
appreciation for that designation. She also passed along
protective “contract language that [Cushman & Wakefield]
previously approved for employees on her leadership team
* * * and suggested that the language in her own contract be
enhanced” because those employees had received six- and
                               5
seven-figure retention bonuses (which she was not seeking).”
J.A. 10.

     Mobley did not respond to Urquhart-Bradley’s email. A
few days later, Urquhart-Bradley flew to Chicago to attend
Executive Leadership meetings with Mobley. But before they
began, Urquhart-Bradley got what she describes as a “hostile”
call from Mobley in which he demanded that she “decide”
whether to leave Cushman & Wakefield for another firm.
J.A. 11. Urquhart-Bradley “reiterated that she was committed
to staying[.]” J.A. 11. Mobley then “[a]ngrily” “disinvited
[her] from the Executive Leadership dinner[,]” which was
taking place that evening in Chicago, “and told her he would
call her to continue the conversation that evening.” J.A. 11. In
lieu of a call, Mobley sent Urquhart-Bradley an email “wishing
her safe travels home (in other words, telling [her] that she
would not be attending the meeting[s] of the Executive
Leadership team),” and advising her that the two of them would
speak later in the week. J.A. 11.

     A few days later, Mobley called Urquhart-Bradley to tell
her that he and others had lost confidence in her, and that she
should start looking for another job. “In shock,” she told
Mobley “that she would not leave [Cushman & Wakefield]
voluntarily.” J.A. 11.

     Mobley ignored Urquhart-Bradley’s efforts to reach him
over the next week. Then, on January 5, 2018, Mobley fired
her over the telephone.

    Urquhart-Bradley subsequently heard from a supervisor
and others that “Mobley claimed, falsely, that [Cushman &
Wakefield] had terminated her because she had been
negotiating a contract with a competitor.” J.A. 12. Urquhart-
Bradley insists that she never negotiated a contract with any
company, let alone a competitor. She adds that, even if she
                               6
had, Cushman & Wakefield had offered her white male
predecessor a $3 million retention bonus after he had already
signed a contract and accepted a position with a competitor.
On a subsequent call with the Valuation Group team, after
Urquhart-Bradley was fired, her supervisor allegedly falsely
circulated a still different reason for her departure: That she
and Cushman & Wakefield had mutually parted ways.

                               B

    In September 2018, Urquhart-Bradley filed this suit in the
United States District Court for the District of Columbia
asserting claims of race and gender discrimination against both
Mobley and Cushman & Wakefield.

      With respect to Mobley as an individual defendant,
Urquhart-Bradley asserts in her amended complaint claims of
(i) race discrimination in violation of 42 U.S.C. § 1981, and
(ii) aiding and abetting race and gender discrimination in
violation of the District of Columbia Human Rights Act, D.C.
CODE §§ 2-1401 et seq.

     Mobley moved to dismiss Urquhart-Bradley’s claims
against him. He argued that his contacts with the District of
Columbia were insufficient for the district court to exercise
personal jurisdiction over him. Mobley emphasized the
complaint’s recognition that he was a resident of Illinois and
the absence of any allegation that he was “in the District of
Columbia on a single occasion.” Memorandum in Support of
Motion to Dismiss at 2, 5, Urquhart-Bradley v. Cushman &
Wakefield, Inc., No. 1:18-cv-02213-RCL (D.D.C. Feb. 11,
2019), ECF No. 25-1. And while Cushman & Wakefield had
plenty of suit-related contacts with the District of Columbia,
Mobley contended that those contacts could not be imputed to
him in his individual capacity. Nor, Mobley argued, did any
actions he took “solely in a corporate capacity” count. Id. at 5.
                              7
Invoking the fiduciary shield doctrine, Mobley insisted that
only those actions he took “outside the scope of his
employment” were relevant to the minimum contacts analysis.
Id.

    Urquhart-Bradley saw things differently. To begin with,
she argued that Cushman & Wakefield’s contacts with the
District of Columbia could be imputed to Mobley. J.A. 33–34.
But even if they could not, she disputed on two grounds
Mobley’s invocation of the fiduciary shield doctrine. J.A. 29.

    First, she argued that “recent cases have thrown the
fiduciary shield doctrine into question more broadly.” J.A. 32.
There was no dispute, she noted, that the transacting-business
prong of the District of Columbia’s long-arm statute, D.C.
CODE § 13-423(a)(1), authorized jurisdiction as far as
permitted under the Due Process Clause. J.A. 32–35. And a
growing number of federal courts had “come to question
whether the [fiduciary shield] doctrine exists under the Due
Process Clause at all.” J.A. 33 (citing Newsome v. Gallacher,
722 F.3d 1257, 1275–1276 (10th Cir. 2013)).

     Second, she argued that even if the doctrine generally had
purchase, an exception applied because Mobley was “more
than an employee” of Cushman & Wakefield given the
“‘significant influence’ and ‘involvement’” he had in
Urquhart-Bradley’s discriminatory treatment. J.A. 29–30
(quoting National Cmty. Reinvestment Coal. v. NovaStar Fin.,
Inc., 631 F. Supp. 2d 1, 8 (D.D.C. 2009)).

     Setting aside the fiduciary shield doctrine, Urquhart-
Bradley continued, Mobley had ample suit-related contacts
with the District of Columbia to support specific personal
jurisdiction. J.A. 33. As Chief Executive Officer of the
Americas, Mobley personally transacted “significant business”
in the District of Columbia by overseeing Cushman &
                               8
Wakefield’s “operations and employees” there, including his
supervision of Urquhart-Bradley. J.A. 35. The complaint
alleges that Mobley had numerous, relevant contacts with
Urquhart-Bradley over telephone and email while she was
working in the District of Columbia. Eventually, he even
“reached into the District of Columbia” by telephone “to
discriminatorily terminate” her and “replace her with a less
qualified white male.” J.A. 26.

     If those contacts were not sufficient, Urquhart-Bradley
argued in the alternative that she be permitted “the opportunity
to conduct limited jurisdictional discovery” into Mobley’s suit-
related contacts.       J.A. 28 n.3 (formatting modified).
Specifically, she asserted that discovery would yield
supplemental information about Mobley’s contacts with the
District of Columbia involving both “his role in leading the
Company’s business activities [there], and his involvement in
the discriminatory employment actions taken against Urquhart-
Bradley.” J.A. 28 n.3 (formatting modified).

     The district court granted Mobley’s motion to dismiss.
The court agreed with Mobley that the fiduciary shield doctrine
applied, so that any actions he took “squarely within [a
corporate officer’s] scope of employment” were irrelevant to
the minimum contacts analysis. J.A. 41 (formatting modified).
In the district court’s view, the only contact alleged here
between Mobley and the forum was his “calling from outside
the jurisdiction to fire [Urquhart-Bradley].” J.A. 41. The
district court decided that fact was insufficient to confer
personal jurisdiction, noting that “Urquhart-Bradley never
allege[d]” that it exceeded “Mobley’s corporate
responsibilities.” J.A. 41. Concluding that Urquhart-Bradley
had failed to allege any suit-related contacts that “exceeded
[Mobley’s] corporate responsibilities,” the district court held
that it lacked personal jurisdiction over him. J.A. 42.
                                9
    The district court’s decision did not mention Urquhart-
Bradley’s request for jurisdictional discovery.

    The district court subsequently granted Urquhart-
Bradley’s unopposed motion to enter final judgment on her
claims against Mobley. See FED. R. CIV. P. 54(b).

    Urquhart-Bradley filed a timely notice of appeal.

                               II

     The district court exercised subject matter jurisdiction
under 28 U.S.C. §§ 1331, 1332(a), and 1367. Our jurisdiction
arises under 28 U.S.C. § 1291.

     We review de novo the district court’s dismissal for lack
of personal jurisdiction. Livnat v. Palestinian Auth., 851 F.3d
45, 48 (D.C. Cir. 2017). We review for abuse of discretion the
denial of jurisdictional discovery. Id.

                               III

                                A

     A complaint can establish a basis for personal jurisdiction
in two ways.

    First, it can show “general or all-purpose jurisdiction,”
which permits a court to “hear any and all claims against” the
defendant. Shatsky v. Palestine Liberation Org., 955 F.3d
1016, 1036 (D.C. Cir. 2020) (internal quotation marks
omitted). Where the defendant is an individual, “the paradigm
forum for the exercise of general jurisdiction is the individual’s
domicile[.]” Goodyear Dunlop Tires Operations, S.A. v.
Brown, 564 U.S. 915, 924 (2011).
                                 10
     Mobley resides in Illinois, not the District of Columbia.
And Urquhart-Bradley disclaims any argument that general
jurisdiction over him exists in the District of Columbia.
Urquhart-Bradley Br. 35 n.8. We agree that the complaint
provides no basis for an exercise of general personal
jurisdiction.

      Second, a complaint can allege “specific or conduct-linked
jurisdiction.” Shatsky, 955 F.3d at 1036 (internal quotation
marks omitted).          This requires determining both that
(i) jurisdiction is permissible under the forum state’s long-arm
statute, and (ii) the exercise of personal jurisdiction comports
with the Due Process Clause. See Thompson Hine, LLP v.
Taieb, 734 F.3d 1187, 1189 (D.C. Cir. 2013); see also Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 471–472 (1985) (“The
Due Process Clause protects an individual’s liberty interest in
not being subject to the binding judgments of a forum with
which [the individual] has established no meaningful contacts,
ties, or relations.”) (internal quotation marks omitted).

     In this case, those “statutory and constitutional” predicates
for specific personal jurisdiction “merge into a single
inquiry[.]” Thompson Hine, 734 F.3d at 1189 (internal
quotation marks omitted). That is because Urquhart-Bradley
invokes the provision of the District of Columbia’s long-arm
statute that reaches any individual “transacting any business in
the District of Columbia,” D.C. CODE § 13-423(a)(1), which
provides “jurisdiction to the full extent allowed by the Due
Process Clause,” Thompson Hine, 734 F.3d at 1189 (quoting
United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995)).3


    3
       In light of our disposition, we have no occasion to address
Urquhart-Bradley’s alternative argument that jurisdiction would be
proper under the prong of the District of Columbia’s long-arm statute
that addresses “tortious injury in the District of Columbia [caused]
                               11
     In turn, a court’s exercise of personal jurisdiction over a
defendant satisfies due process if there are “minimum contacts”
between the defendant and the forum such that the defendant
“should reasonably anticipate being haled into court there[.]”
Thompson Hine, 734 F.3d at 1189 (internal quotation marks
omitted). That is, there must exist “a relationship among the
defendant, the forum, and the litigation” such that “the
defendant’s suit-related conduct * * * create[s] a substantial
connection with the forum.” Shatsky. 955 F.3d at 1036
(internal quotation marks omitted).

                               B

     The central question in this case is whether the district
court conducted a flawed minimum contacts analysis by
excluding any suit-related conduct that Mobley himself
undertook just because it fell within the scope of his corporate
responsibilities. In other words, did the district court err in
applying what is known as the “fiduciary shield doctrine,”
which provides that “a nonresident corporate agent generally is
not individually subject to a court’s jurisdiction based on acts
undertaken on behalf of the corporation?” 3A WILLIAM
MEADE FLETCHER ET AL., FLETCHER CYCLOPEDIA OF THE LAW
OF CORPORATIONS § 1296.20 (updated September 2019).
Because the fiduciary shield doctrine has no home in either the
Due Process Clause or the coextensive prong of the District of
Columbia’s long-arm statute, we reverse and remand for
further proceedings.

                               1

     At the outset, Mobley asserts that Urquhart-Bradley
forfeited her challenge to the fiduciary shield doctrine’s

by an act or omission outside the District.” See Urquhart-Bradley
Br. 56 (quoting D.C. CODE § 13-423(a)(4)).
                               12
consistency with the Due Process Clause and the District of
Columbia’s long-arm statute by failing to make the argument
in district court. Mobley Br. 5. That is incorrect.

     Urquhart-Bradley adequately preserved her challenge to
the fiduciary shield doctrine in district court. In her opposition
to Mobley’s motion to dismiss, Urquhart-Bradley noted that
the transacting-business prong of the District of Columbia’s
long-arm statute is “coextensive” with the Due Process Clause,
J.A. 32, 34–35 (formatting modified), and argued that a
“growing number of courts * * * have come to question
whether the [fiduciary shield] doctrine exists under the Due
Process Clause at all,” J.A. 33. She then cited the Tenth
Circuit’s “holding that ‘the fiduciary shield doctrine does not
enjoy constitutional status’ and ‘has no necessary connection
to the minimum contacts analysis.’”              J.A. 33 (quoting
Newsome, 722 F.3d at 1275–1276). Those arguments put the
district court on fair notice “as to the substance of the issue”
she presses on appeal. Nelson v. Adams USA, Inc., 529 U.S.
460, 469 (2000).

    To be sure, Urquhart-Bradley primarily argued that an
exception to the fiduciary shield doctrine applied, and that was
reason enough not to discount the contacts Mobley made in his
capacity as Chief Executive Officer of the Americas. But that
does not change the fact that her alternative argument directly
challenging the fiduciary shield doctrine was also preserved.

                                2

    Turning to the merits, Urquhart-Bradley is correct: The
fiduciary shield doctrine plays no role in personal jurisdiction
analysis under either the Due Process Clause or the coextensive
prong of the District of Columbia’s long-arm statute.
                               13
     With respect to the Due Process Clause, the Supreme
Court has twice held that minimum contacts analysis considers
actions taken by individuals in their role as corporate
employees or officers.

    First, in Calder v. Jones, 465 U.S. 783 (1984), a California
entertainer brought a libel action in California Superior Court
over the publication of an article in the National Enquirer, id.
at 785, 788. She sued, among others, the Florida-based
National Enquirer and two of its Florida-based employees who
authored and edited the article. Id. at 785, 789. The employees
argued that the California court lacked personal jurisdiction
over them. Id.

     In holding that personal jurisdiction was proper over the
individual employees, the Supreme Court acknowledged that
the offending article was actually published by their corporate
employer. Calder, 465 U.S. at 789–790. But, the Court
emphasized, “their status as employees does not somehow
insulate them from jurisdiction.” Id. at 790. “Each defendant’s
contacts with the forum State must be assessed individually.”
Id. To be sure, the employees’ “contacts with California are
not to be judged according to their employer’s activities there.”
Id. (emphasis added). But that did not absolve the employees
of the jurisdictional consequences of their own individual
actions as employees that reached into the forum state.
Because they were “primary participants in an alleged
wrongdoing intentionally directed at a California resident,” the
Supreme Court held that the exercise of personal “jurisdiction
over them [wa]s proper[,]” notwithstanding that they undertook
those actions in their role as employees. Id. at 789–790.

     Second, in Keeton v. Hustler Magazine, Inc., 465 U.S. 770
(1984), a New York resident brought a libel suit in the United
States District Court for the District of New Hampshire against
                              14
Hustler Magazine and Larry Flynt, its publisher, editor, and
owner, id. at 781 n.13. In addressing personal jurisdiction, the
Supreme Court reaffirmed that jurisdiction over Flynt turned
not upon the jurisdictionally relevant actions of the business,
but upon Flynt’s individual contacts, professionally or
otherwise, with the forum. Id. The Court rejected the notion
that “employees who act in their official capacity are somehow
shielded from suit in their individual capacity[,]” repeating
Calder’s admonition that “[e]ach defendant’s contacts with the
forum State must be assessed individually.” Id.

     Under Calder and Keeton, the district court erred in its
minimum contacts analysis by ignoring any suit-related
conduct undertaken by Mobley himself just because it was part
of his “corporate responsibilities.” J.A. 41. The Supreme
Court has flatly rejected—twice—“the suggestion that
employees who act in their official capacity are somehow
shielded from suit in their individual capacity,” and so all of
their suit-related contacts—professional and personal—factor
into the personal jurisdiction analysis. Keeton, 465 U.S. at 781
n.13; see Calder, 465 U.S. at 790.

     Following the Supreme Court’s lead, we hold that, when
evaluating under the Due Process Clause an individual’s
contacts with the forum state, courts cannot ignore contacts
made by the individual just because they were made in his or
her capacity as an employee or corporate officer. Contacts are
contacts and must be counted. Said otherwise, the Due Process
Clause does not incorporate the fiduciary shield doctrine.

    In so holding, we join the judgment of every other federal
court of appeals to have answered the question in the wake of
Calder and Keeton. See Newsome, 722 F.3d at 1276 (“The
fiduciary shield doctrine * * * has no necessary connection to
the minimum contacts analysis.”); Hardin Roller Corp. v.
                                 15
Universal Printing Mach., Inc., 236 F.3d 839, 842 (7th Cir.
2001) (“[T]he Constitution does not shield persons who act as
corporate agents from individual-capacity suits.”).4

    With respect to the transacting-business prong of the
District of Columbia’s long arm statute, the fiduciary shield
doctrine similarly finds no traction.

    There is no question that, even though the fiduciary shield
doctrine is not required by the Due Process Clause, the District
of Columbia could choose to adopt such a limitation as a matter

     4
       See also Villa Marina Yacht Sales, Inc. v. Hatteras Yachts, 915
F.2d 7, 10–12 (1st Cir. 1990) (resting personal jurisdiction on the
defendant’s actions taken “[a]s the corporate officer”); Retail
Software Servs., Inc. v. Lashlee, 854 F.2d 18, 21–24 (2d Cir. 1988)
(grounding the exercise of personal jurisdiction over individual
defendants in part on actions made in a corporate capacity);
FlagHouse, Inc. v. ProSource Dev., Inc., 528 F. App’x 186, 189 &
n.4 (3d Cir. 2013) (noting there is no basis for the fiduciary shield
doctrine under the Due Process Clause “because the Supreme Court
has held that it does not violate due process to find personal
jurisdiction based solely on contacts made in an employee’s official
capacity”); ePlus Tech., Inc. v. Aboud, 313 F.3d 166, 177 (4th Cir.
2002) (relying on Calder to hold that an individual defendant “is not
immune from jurisdiction in Virginia merely because her contacts
with the Commonwealth were made ostensibly on behalf of” her
employer); Balance Dynamics Corp. v. Schmitt Indus., Inc., 204 F.3d
683, 698 (6th Cir. 2000) (holding “that the mere fact that the actions
connecting defendants to the state were undertaken in an official
rather than personal capacity does not preclude the exercise of
personal jurisdictional over those defendants”); Davis v. Metro
Prods., Inc., 885 F.2d 515, 521–522 (9th Cir. 1989) (holding that
Calder and Keeton preclude any application of the fiduciary shield
doctrine under due process); Williams Elec. Co. v. Honeywell, Inc.,
854 F.2d 389, 391–392 (11th Cir. 1988) (rejecting the concept of a
fiduciary shield doctrine in light of Calder).
                              16
of its own law. See, e.g., Newsome, 722 F.3d at 1276 (noting
that long-arm statutes can sweep less broadly than due process
permits by independently adopting a fiduciary shield doctrine).
But the District of Columbia plainly has not taken that route.

    District law empowers courts within its borders to exercise
personal jurisdiction over any individual who “transact[s] any
business in the District of Columbia.”            D.C. CODE
§ 13-423(a)(1). The District of Columbia’s courts have
“repeatedly reaffirmed that the [transacting-business]
provision of the District’s Long Arm Statute is coextensive
with the Due Process Clause of the Fifth Amendment.” Family
Fed’n for World Peace v. Moon, 129 A.3d 234, 242 (D.C.
2015) (formatting modified).

     So have we. See, e.g., Thompson Hine, 734 F.3d at 1189
(“[W]e have interpreted [the transacting-business prong of the
District of Columbia’s long-arm statute] to provide jurisdiction
to the full extent allowed by the Due Process Clause.”).

     And Mobley agrees. See Mobley Br. 9 (“The [District of
Columbia] long-arm statute is coextensive with the due process
clause.”) (internal quotation marks omitted); see also Mobley
Br. 9 (“As such, the statutory and constitutional jurisdictional
questions, which are usually distinct, merge into a single
inquiry.”) (internal quotation marks omitted).

     To that same point, when District of Columbia courts
discuss the fiduciary shield doctrine, they do so only in the
context of construing what they perceive to be the outer limits
of the Due Process Clause. See Family Fed’n, 129 A.3d at
242–244 (noting that the transacting-business prong goes as far
as due process permits, and then discussing the fiduciary shield
doctrine and finding it inapplicable and difficult to reconcile
with Calder); Daley v. Alpha Kappa Alpha Sorority, Inc., 26
A.3d 723, 727–728 & n.3 (D.C. 2011) (same); Flocco v. State
                               17
Farm Mut. Auto. Ins. Co., 752 A.2d 147, 162–164 & n.20 (D.C.
2000) (noting that the transacting-business prong goes as far as
due process permits, and then applying a limited fiduciary
shield doctrine based on a federal district court decision that
itself had erroneously held that the Due Process Clause
includes such a doctrine) (discussing Wiggins v. Equifax, Inc.,
853 F. Supp. 500, 503 (D.D.C. 1994)). That is how Mobley
describes those decisions as well. See Mobley Br. 22 (“While
rejecting an absolute fiduciary shield, the [District of
Columbia] Court of Appeals has repeatedly applied a limited
fiduciary shield while analyzing cases under the Due Process
Clause.”) (formatting modified). In short, the relevant prong
of the District of Columbia’s long arm statute reaches as far as
the Constitution allows. It has no room for the fiduciary shield
doctrine, which would shorten the District of Columbia’s
jurisdictional hand.

     Because the fiduciary shield doctrine lacks any anchor in
the Due Process Clause or the coextensive transacting-business
prong of the District of Columbia’s long-arm statute, the
district court erred in refusing to consider Mobley’s suit-related
contacts undertaken in his corporate role, such as his personal
firing of Urquhart-Bradley (over the telephone) from her
position in the District of Columbia office that he oversaw.
Those contacts count.

                                C

     Mobley argues that, even if the district court erred in
applying the fiduciary shield doctrine, we should affirm on the
alternative ground that his contacts were insufficient to support
specific personal jurisdiction, even counting the actions he took
within the scope of his employment. Mobley Br. 16. But
Mobley’s alleged contacts have far more heft than he
recognizes.
                               18
     For starters, Urquhart-Bradley alleges that Mobley
personally reached into the District of Columbia (over the
telephone) to fire her from her District-based employment.
That act of termination—of ending an employment position
within the District of Columbia—is central to Urquhart-
Bradley’s claims, and there is a fair argument that it alone is
sufficient to support specific personal jurisdiction over
Mobley. After all, minimum contacts exist where a defendant
takes “intentional, and allegedly tortious, actions” “expressly
aimed” at a jurisdiction. Calder, 465 U.S. at 789. And there is
no argument at this stage that the defendant happened to cause
effects in the District of Columbia because of some
“fortuitous” or “unilateral” choice of the plaintiff’s. Walden v.
Fiore, 571 U.S. 277, 286 (2014) (internal quotation marks
omitted). Mobley could hardly have fired Urquhart-Bradley
from a role (or in a jurisdiction) other than the one in which she
was employed.

     And the termination call is not the only relevant contact
alleged by Urquhart-Bradley. The complaint also alleges that
Mobley (i) oversaw Cushman & Wakefield’s District of
Columbia office; (ii) had continuing contacts with that office
and its employees, including numerous communications with
Urquhart-Bradley; (iii) put the District of Columbia-based
Urquhart-Bradley on his Executive Leadership team, and then
retracted that role; and (iv) engaged in a series of adverse
communications with her regarding her position at the
company, culminating in him personally firing her for
allegedly discriminatory reasons. See J.A. 9–12. So, for
personal jurisdiction purposes, this case is about more than a
single termination telephone call.

    That said, because the district court has not yet had an
opportunity to consider, freed of the fiduciary shield doctrine,
whether all of Mobley’s suit-related contacts are sufficient to
                                19
support personal jurisdiction, we remand that question for the
district court’s resolution in the first instance.

                                D

     Finally, Urquhart-Bradley argues that, if the facts in the
complaint do not already establish personal jurisdiction, then
the district court abused its discretion in its sub silentio denial
of her alternative request for jurisdictional discovery. We
agree.

     We have held many times that, “if a party demonstrates
that it can supplement its jurisdictional allegations through
discovery, then jurisdictional discovery is justified.” GTE New
Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1351–
1352 (D.C. Cir. 2000) (citing Crane v. Carr, 814 F.2d 758, 760
(D.C. Cir. 1987)); see also Gorman v. Ameritrade Holding
Corp., 293 F.3d 506, 513 (D.C. Cir. 2002) (“Because the
plaintiff has demonstrated that it can supplement its
jurisdictional    allegations    through      discovery,   ***
jurisdictional discovery is justified and should have been
afforded.”) (formatting modified); Second Amendment
Found. v. United States Conference of Mayors, 274 F.3d 521,
525 (D.C. Cir. 2001) (“Certainly a plaintiff faced with a motion
to dismiss for lack of personal jurisdiction is entitled to
reasonable discovery.”) (formatting modified).

     Urquhart-Bradley made that showing here.                She
specifically requested that, if the district court found Mobley’s
suit-related contacts alleged in the complaint to be lacking, she
should be afforded “the opportunity to conduct limited
jurisdictional discovery” into Mobley’s “contacts with the
District of Columbia and his employment at Cushman &
Wakefield[.]” J.A. 28 n.3. In particular, she asked for
discovery into Mobley’s “contacts with [the District of
Columbia] through his role in leading the Company’s business
                               20
activities [there], and his involvement in the discriminatory
employment actions taken against * * * Urquhart-Bradley.”
J.A. 28 n.3. Such information would undoubtedly be of “likely
utility” to the minimum contacts analysis, Natural Resources
Def. Council v. Pena, 147 F.3d 1012, 1024 (D.C. Cir. 1998), as
it would flesh out to an even fuller extent Mobley’s suit-related
contacts with and impact on the forum. As such, once the
district court found the current record insufficient to establish
personal jurisdiction, it should have granted Urquhart-
Bradley’s request for limited jurisdictional discovery.

    Mobley makes two arguments to defend the district court’s
sub silentio denial of jurisdictional discovery. Neither
succeeds.

     First, Mobley asserts that Urquhart-Bradley simply “does
not need to take discovery about Mobley’s” contacts with the
District of Columbia and his role in her firing because “[s]he
worked with Mobley and had been employed by Cushman &
Wakefield since 2003.” Mobley Br. 31. But Urquhart-
Bradley’s own work experience hardly establishes that she was
privy to any and all relevant information regarding Mobley’s
professional contacts with the District of Columbia, his
interactions with Cushman & Wakefield’s office there, or his
role in her firing. So Mobley’s labeling of her tailored
discovery request as a “fishing expedition” is baseless. Mobley
Br. 31. Mobley concedes that he oversaw Cushman &
Wakefield’s District of Columbia office, Mobley Br. 1, and
Urquhart-Bradley contends that he played a central role in her
firing. She is entitled to drop bait.

    Second, Mobley argues that the request for jurisdictional
discovery “is also essentially moot” because discovery has
since proceeded at the district court on Urquhart-Bradley’s
claims against Cushman & Wakefield. Mobley Br. 31–32. But
                               21
that is not how discovery works. Mobley points to nothing
showing that the scope of the merits discovery against a
different defendant was coextensive with any relevant
jurisdictional discovery involving Mobley himself, let alone
his contacts with the District of Columbia. Mobley, after all,
has not been a defendant throughout the discovery process.

     Of course, on remand, with the fiduciary shield doctrine
out of the picture, the district court could bypass the
jurisdictional discovery issue if it finds that the suit-related
contacts plausibly alleged in the complaint already establish
specific personal jurisdiction over Mobley. But if the court is
unsure, Urquhart-Bradley is entitled to jurisdictional discovery
to flesh out the full picture of Mobley’s contacts with the
District of Columbia.

                               IV

     In sum, we vacate the district court’s dismissal for lack of
personal jurisdiction and remand for it either (i) to determine
on the current record that Mobley’s individual contacts (made
in his capacity as Chief Executive Officer and otherwise)
establish specific personal jurisdiction, or (ii) to grant
jurisdictional discovery to permit development of the record on
Mobley’s contacts with the District of Columbia.

                                                    So ordered.